Title: From Thomas Jefferson to Nathaniel Barrett, 24 May 1789
From: Jefferson, Thomas
To: Barrett, Nathaniel



Dear Sir
Paris May 24. 1789.

I have duly received your favor of Mar. 6.—Were the appointment of a Consul at Rouen to depend on me, there is assuredly no one who would have so just a claim to it as yourself. But it will rest with the President. In my letter to Mr. Jay on the subject of the Consulships I have ventured to suggest some ideas on the subject, and tho’ I did not at the time know that you would settle at Rouen, yet your appointment will come perfectly within the plan I had suggested, and be consistent with the recommendation I had given for that port. Should I be further consulted on your subject I shall bear testimony to your merit with that pleasure which duty and esteem dictate. I am in hourly expectation of receiving a leave of absence for a few months which I have asked for the purposes of conducting my family back and of taking some arrangement in my affairs. As therefore I shall have the pleasure of seeing you perhaps as soon as you will receive this I shall not enter into details relative to this country, which to give you a proper idea must be long. In general their revolution has gone on with unexampled quiet, and success. At this moment it is checked by a disagreement between the orders composing the states general. I hope however they will get over it. I have the honor to be with very great esteem & respect Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

